PER CURIAM.
We affirm the judgment and sentence in this appeal, which was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). However, we remand for corrections to the written judgment and sentence. The judgment incorrectly designates the offense of attempted armed robbery with a firearm as a first-degree felony when, in fact, it is a second-degree felony. See Stocker v. State, 617 So.2d 789 (Fla. 1st DCA 1993). The written sentence also fails to indicate that the appellant was sentenced as a youthful offender.
JOANOS, BOOTH and MINER, JJ., concur.